Citation Nr: 1147138	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  05-12 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as depressive disorder, posttraumatic stress disorder, and depression and anxiety associated with a back disability.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served with the North Carolina Army National Guard from April 1986 to July 2003 with verified periods of active duty for training (ACDUTRA) to include September 17, 1986 to December 17, 1986, from September 7, 1988 to September 28, 1988, from May 16, 1998 to May 30, 1998, and from May 12, 2001, to May 26, 2001, which qualified as active service for the purpose of VA disability compensation under 38 C.F.R. § 3.6(a) and (c)(3). 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2006 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2008, the Board remanded the case to the RO for due process reasons (i.e., issuance of a statement of the case, which was completed in August 2008).  Subsequently, the Veteran perfected his appeal to the Board with the filing of a substantive appeal in September 2008, in which he also requested a hearing.  

In May 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

In September 2009, the Board remanded the case to the RO for additional evidentiary development, to include verification of the periods of the Veteran's ACDUTRA, obtaining any National Guard treatment records, and affording the Veteran a VA examination.  

It is noted that there are other issues currently on appeal at the Board, namely, service connection for hypertension and service connection for disabilities of the back, neck, and right shoulder.  These issues are the subject of a separate Board decision, which must be signed by a panel of three Veterans Law Judges as testimony was taken concerning these issues by two Veterans Law Judges who had presided over two prior Board hearings on those matters.  


The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

In the remand of September 2009, the Board directed that the Veteran be afforded a VA examination to determine whether it was at least as likely as not that any current psychiatric disorder was related to a period of ACDUTRA, or alternatively to any service-connected disability.  The claims file was to be made available to the examiner for review.  

The Veteran underwent a VA examination in June 2010.  In report, the VA examiner stated that the Veteran's claims folder was not available for review at the time of the examination.  There is no documentation that the VA examiner later reviewed the evidence in the file prior to rendering the opinions.  

As it does not appear that the opinions of the VA examiner were based on a review of the claims file, the examination report is deemed inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).  

Accordingly, the case is remanded to ensure an adequate examination.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (Where the remand of the Board is not complied with, the Board errs as a matter of law when it fails to ensure compliance.). 






1.  Arrange to have the Veteran's file reviewed by the VA examiner, who conducted the examination in June 2010 and request an addendum opinion on whether, based on a review of the Veteran's file, it is at least as likely as not that any current psychiatric disorder is related to a period of active duty for training (ACDUTRA); or alternatively to any service-connected disability. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the causation is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

If, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether causation cannot be determined because there are other potential etiologies and the events in service are not more likely than any other to cause the Veteran's current psychiatric disorder and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.


If the VA examiner is no longer available, arrange for another VA examination to render the requested opinion. 




2.  After completing the development requested, adjudicate the claim.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).


